Citation Nr: 0610772	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  02-14 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of Ludwig's angina, including scars and myofascial 
pain of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel  



INTRODUCTION

The veteran served on active duty from June 1955 to September 
1975.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2005, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, through the VA's 
Appeals Management Center (AMC) in Washington, DC.  Following 
the AMC's attempts to complete the requested actions, the 
case has been returned to the Board for further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In correspondence submitted in response to the supplemental 
statement of the case (SSOC) issued by the AMC in August 2005 
was the veteran's statement that he was satisfied with the 
action taken and that Board action was needed with respect to 
a prior, unrelated claim for service connection for an 
allergic reaction to aspirin and penicillin.  Such statement 
appears to withdraw the veteran's claim for initial rating 
for the residuals of Ludwig's angina, although the subsequent 
submission of statements in support of such claim by his 
local and national representatives seems to contradict the 
veteran's intention to withdraw his appeal.  Clarification of 
the veteran's intention to withdraw the certified issue on 
appeal is necessary, requiring remand.  

In addition, in response to the SSOC issued in August 2005 by 
the AMC, the veteran submitted additional medical evidence to 
the AMC that was not thereafter considered by the AMC.  That 
submission of evidence was also not accompanied by a waiver 
of initial consideration by the AMC or RO.  Inasmuch as a 
further SSOC is mandated by 38 C.F.R. § 19.31 (2005), remand 
is deemed necessary.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran must be contacted in 
writing in order to obtain a written 
response to the question of whether he 
wishes to withdraw from appellate 
consideration the issue of his 
entitlement to an initial rating in 
excess of 10 percent for residuals of 
Ludwig's angina, including scars and 
myofascial pain of the cervical spine.  
Depending on the veteran's response, 
which must be made a part of the claims 
folder, appropriate action by the AMC 
must follow.  

2.  Thereafter, but only if the certified 
issue remains in appellate status, the 
question of whether an initial rating in 
excess of 10 percent for residuals of 
Ludwig's angina, including scars and 
myofascial pain of the cervical spine, 
must be readjudicated on the basis of all 
of the evidence of record, including that 
submitted to the AMC in September 2005, 
and all governing legal authority.  If 
any benefit sought on appeal continues to 
be denied, the veteran and his 
representative must be furnished an SSOC 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations pertaining 
to the issue currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to 



preserve the veteran's due process rights.  No inference 
should be drawn as to the outcome of this matter by the 
actions herein requested.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



